Matter of Thomas v Burns (2022 NY Slip Op 03640)





Matter of Thomas v Burns


2022 NY Slip Op 03640


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, CURRAN, AND BANNISTER, JJ.


440 KAH 19-02185

[*1]VICTOR K. THOMAS, PETITIONER-APPELLANT,
vW. BURNS, ACTING SUPERINTENDENT OF MID-STATE C.F., RESPONDENT-RESPONDENT. 


KATHRYN M. FESTINE, UTICA, FOR PETITIONER-APPELLANT.

	Appeal from an order of the Supreme Court, Oneida County (Scott J. DelConte, J.), entered September 11, 2019. The order denied the application of petitioner seeking poor person status. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from an order denying his application seeking poor person status in connection with a proposed habeas corpus proceeding. We dismiss the appeal as moot (see generally People ex rel. Bush v Awopetu, 187 AD3d 1580, 1580-1581 [4th Dept 2020], lv denied 36 NY3d 906 [2021]; People ex rel. Luck v Squires, 173 AD3d 1767, 1767-1768 [4th Dept 2019]).
Entered: June 3, 2022
Ann Dillon Flynn
Clerk of the Court